

116 S1560 IS: Safe Helicopters Now Act
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1560IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for a credit against tax for improving the
 safety of fuel systems in emergency medical rotorcraft.1.Short titleThis Act may be cited as the Safe Helicopters Now Act.2.Credit for improving safety of fuel systems in emergency medical rotorcraft(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 30D the following new section:30E.Improving safety of fuel systems in emergency medical rotorcraft(a)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 10 percent of the qualified fuel system improvement costs which are paid or incurred by the taxpayer during the taxable year.(b)DefinitionsFor purposes of this section—(1)Qualified fuel system improvement costsThe term qualified fuel system improvement costs means costs paid or incurred to make qualified changes to a fuel system in an emergency medical rotorcraft that did not, before such changes, meet the requirements described in paragraph (2)(A).(2)Qualified changesThe term qualified changes means—(A)changes necessary to make a fuel system compliant with the requirements under—(i)paragraphs (1), (2), (3), (5), and (6) of section 27.952(a), section 27.952(c), section 27.952(f), section 27.952(g), section 27.963(g) (but allowing for a minimum puncture force of 250 pounds if successfully drop tested in-structure), and section 27.975(b) of title 14, Code of Federal Regulations, as in effect on the date of enactment of this section, or(ii)paragraphs (1), (2), (3), (5), and (6) of section 29.952(a), section 29.952(c), section 29.952(f), section 29.952(g), section 29.963(b) (but allowing for a minimum puncture force of 250 pounds if successfully drop tested in-structure), and 29.975(a)(7) of such title as so in effect, and(B)such changes as the Secretary determines are necessary to result in a fuel system that has equivalent crash resistance to a fuel system compliant with the requirements under clause (i) or (ii) of subparagraph (A).(3)Emergency medical rotorcraftThe term emergency medical rotorcraft means, with respect to a taxable year, a rotorcraft that is used for the provision of emergency medical services during such year..(b)Clerical amendmentThe table of sections for such subpart B is amended by inserting after the item relating to section 30D the following new item:Sec. 30E. Improving safety of fuel systems in emergency medical rotorcraft..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.